

116 HRES 717 IH: Recognizing the 50th anniversary of the internet.
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 717IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Ms. Eshoo (for herself and Mr. Collins of Georgia) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the 50th anniversary of the internet.
	
 Whereas October 29, 2019, was the 50th anniversary of the first message sent from one computer to another using the Advanced Research Projects Agency Network (referred to in this preamble as the ARPANET), a pioneering predecessor to the internet;
 Whereas, on October 29, 1969, researchers using the SDS Sigma 7 Host computer in room 3240 of Boelter Hall at the University of California, Los Angeles (referred to in this preamble as UCLA), sent the first ever digital data transmission to researchers using the SDS 940 Host computer at the Stanford Research Institute on the ARPANET;
 Whereas the internet evolved in the last 50 years from an academic and governmental endeavor to the greatest communications network in the history of humanity, improving commerce, communications, entertainment, trans­por­ta­tion, and so many parts of our economy and society;
 Whereas the internet contributes more than $1 trillion of Gross Domestic Product and 3 million jobs to the United States economy annually; and
 Whereas the internet developed by efforts from every sector, including— (1)Congress for funding the ARPANET and other networks and commercializing the internet;
 (2)Federal agencies, including— (A)the Department of Defense through the Advanced Research Projects Agency (now the Defense Advanced Research Projects Agency) for funding and administering the ARPANET and other networks and developing network protocols;
 (B)the National Science Foundation for funding and administering the Computer Science Network (CSNET), the National Science Foundation Network (NSFNET), and other networks;
 (C)the Department of Commerce through the National Telecommunications and Information Administration for its leadership role in managing multistakeholder technical bodies; and
 (D)the Federal Communications Commission in encouraging adoption and improving access to the internet; (3)State, local, and Tribal governments for encouraging connectivity and deploying infrastructure;
 (4)universities and research institutions for playing a critical role in development of the technologies underpinning the internet, including—
 (A)for hosting the first four nodes of the ARPANET— (i)UCLA;
 (ii)the Stanford Research Institute (now SRI International); (iii)the University of California, Santa Barbara; and
 (iv)the University of Utah; (B)the RAND Corporation; and
 (C)countless other universities, think tanks, and independent researchers; (5)private companies and nonprofit organizations, including those that—
 (A)enable fixed and mobile internet con­nec­tiv­i­ty by deploying infrastructure, including— (i)coaxial, copper, and fiberoptic cables for backbone, submarine, middle-mile, backhaul, and to-the-home services;
 (ii)radio and broadcast towers and small cell sites; (iii)satellite earth stations;
 (iv)routers, modems, switches, and con­nec­tiv­i­ty equipment; and (v)internet exchanges;
 (B)produce and sell computers, smartphones, and other devices that connect to the internet; (C)develop software to administer and access email, the world wide web, and other internet applications;
 (D)provide websites, applications, and other software for communications, commerce, education, entertainment, employment, and so many other parts of our lives;
 (E)provide cybersecurity services to protect networks, devices, applications, and software; and (F)enable internet companies through business-to-business services; and
 (6)multistakeholder bodies for internet governance, including— (A)the Internet Corporation for Assigned Names and Numbers;
 (B)the Internet Engineering Task Force; (C)the North American Network Operators’ Group; and
 (D)the American Registry for Internet Numbers: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the 50th anniversary of the first internet message; and (2)recognizes the important efforts of government, universities, nonprofit organizations, private companies, and multistakeholder bodies that helped in the establishment and continue to aid in the growth of the internet.
			